Citation Nr: 0712068	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-15 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation greater than 40 percent for 
degenerative disc disease of the lumbar spine, L-4.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from November 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied a rating in excess of 
40 percent for the veteran's low back disorder.  The RO also 
granted service connection for radiculopathy and granted 
separate 10 percent ratings for each lower extremity.  The 
veteran did not appeal those new ratings.  Finally, the June 
2004 decision denied a claim to reopen the issue of 
entitlement to service connection for bilateral hearing loss. 
The issues on appeal are as they appear on the first page of 
this decision.
 
In September 2005, the veteran presented testimony at a 
hearing conducted by the undersigned sitting at the Board in 
Washington, DC. 
 
FINDINGS OF FACT
 
1. Lumbar degenerative disc disease is not manifested by 
incapacitating episodes that required bed rest prescribed by 
a physician and treatment by a physician having a total 
duration of at least six weeks during the past 12 months; nor 
is it manifested by unfavorable ankylosis of the entire 
thorocolumbar spine.
 
2. By rating decision in August 2002, the RO denied 
entitlement to service connection for bilateral hearing loss. 
The veteran was notified of the decision but did not perfect 
an appeal from that decision.
 
3. The evidence added to the record since the August 2002 
denial does not raise a reasonable possibility of 
substantiating the claim.
 
CONCLUSIONS OF LAW
 
1. The criteria for a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine, L-4 have not 
been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2006).
 
2. The August 2002 rating decision denying entitlement to 
service connection for bilateral hearing loss is final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006).
 
3. New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156.
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 
 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in a March 2004 VA 
letter, amongst other documents considered by the Board, 
generally fulfills the provisions of 38 U.S.C.A. § 5103(a), 
save for a failure to provide notice addressing the type of 
evidence necessary to establish an effective date for the 
increased rating claim; and, a failure to provide notice 
addressing the type of evidence necessary to establish a 
disability rating and an effective date for the service 
connection claim.  The failure to provide notice of the type 
of evidence necessary to establish a disability rating and an 
effective date for the service connection claim, and an 
effective date for the increased rating claim is harmless 
because the Board has determined that the preponderance of 
the evidence is against the claims. Hence, any questions 
regarding these issues are moot.
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence and testimony. Thus 
any error in the timing was harmless, the appellant was not 
prejudiced, and the Board may proceed to decide this appeal.  
Simply put, there is no evidence that any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file. Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims.
 
Lumbar degenerative disc disease
 
At an August 2003 VA spine examination the veteran noted that 
he had difficulty bending, pushing, turning, and twisting; 
but, he could walk about a block at a time. He used narcotic 
level medications for pain. Lumbar motion studies revealed 
flexion to 30 degrees, extension to 10 degrees, and right and 
left flexion and rotation to 15 degrees. Neurological 
examination revealed 5/5 motor strength of the quadriceps, 
hamstrings, tibialis anterior, and gastronemius muscles. 
Sensory examination was unremarkable. The diagnosis was 
advanced lumbar degenerative joint disease. There was a 
moderate degree of fatigability and no evidence of 
incoordination. 
 
At an April 2004 VA spine examination moderate to severe 
spasms of the lumbar spine region were demonstrated. The 
veteran ambulated with a guarded gait.  Lumbar motion was 
demonstrated in each plane of movement. Neurological 
examination demonstrated depressed ankle reflexes, 
bilaterally. Deep tendon reflexes were otherwise symmetrical. 
Motor testing was 5/5, and sensory examination was 
unremarkable. The diagnosis was spinal disc disease with 
lower radicular symptoms and evidence to suggest a moderate 
degree of reduction of endurance because of lower back 
disorder with no evidence of incoordination. 
 
Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (2006). Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2006). 
 
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 
 
In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness. 38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).
 
A May 2000 rating decision granted service connection for 
lumbar degenerative disc disease, L-4, and rated it as 40 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (intervertebral disc syndrome). 
 
Thereafter, a June 2004 rating decision continued the 
claimant's 40 percent disability rating for lumbosacral spine 
degenerative disc disease. Notably, the June 2004 rating 
decision also granted separate 10 percent ratings for 
radiculopathy of the right and left lower extremities under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (paralysis of the 
sciatic nerve) effective from February 17, 2004.  As noted 
above, the veteran has not appealed the ratings assigned for 
radiculopathy.
 
The veteran would be entitled to a 60 percent rating if the 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243. 
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. Id.
 
Significantly, the record does not show that a physician ever 
ordered bed rest because of the veteran's lumbosacral 
degenerative disc disease.
 
The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of VA 
and private medical records, including the August 2003 and 
April 2004 VA examination reports, as well as a December 2000 
Social Security Administration determination awarding the 
veteran a disability pension from August 2000 for deafness 
and back disorders. However, after reviewing the evidence the 
Board finds that an evaluation in excess of 40 percent for 
the veteran's lumbar degenerative disc disease is not 
warranted. These records clearly show that the veteran's 
disability has not been characterized as unfavorable 
ankylosis of the entire thorocolumbar spine, or as 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months. Although the April 2004 VA study showed some 
limitation of motion due to pain, fatigue, weakness, and lack 
of endurance on repeated use, as well as a very mild 
neurological deficit; the VA examination also showed that the 
veteran retained significant lumbar motion, 
 
In the absence of evidence of unfavorable ankylosis of the 
entire thorocolumbar spine, or as intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a higher 
schedular evaluation is not shown to be warranted under the 
current criteria in effect. 
 
The Board acknowledges that the veteran has indicated that 
his lumbar spine disorder is worse than shown by the current 
rating for his lumbar spine. In this regard, the June 2004 
rating decision which denied an increased rating for the 
lumbar spine acknowledged that he had lower extremity 
radiculopathy as a result of the lumbar spine disorder and 
granted separate 10 percent ratings for each lower extremity. 
As such, the RO in granting these separate ratings secondary 
to the back disorder acknowledged the radicular impairment 
caused by his back disorder, however, a perfected appeal as 
to the ratings assigned for radiculopathy has not been 
presented.  38 U.S.C.A. § 7105 (West 2002).
 
The Board has not overlooked the veteran's written statements 
to VA as well as his statements to his VA examiners. In this 
regard, lay witnesses can testify as to the visible symptoms 
or manifestations of a disease or disability. Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991). However, lay statements as 
to the severity of the disabilities are not probative because 
lay persons are not competent to offer medical opinions. 
Moray v. Brown, 5 Vet. App. 211 (1993). Therefore, the Board 
assigns more weight to the objective medical evidence of 
record as outlined above.
 
Finally, the Board considered the doctrine of reasonable 
doubt; however, except to the extent indicated the 
preponderance of the evidence is against the veteran's claim. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
New and material evidence
 
The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed. 38 U.S.C.A. § 5108. New evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam). The Board is required to 
give consideration to all of the evidence received since the 
August 2002 decision in light of the totality of the record. 
See Hickson v. West, 12 Vet. App. 247, 251 (1999).
 
In August 2002, service connection for a bilateral hearing 
loss was denied. VA notified the veteran of this decision but 
he did not perfect his appeal. The submission of new and 
material evidence to reopen a previously denied claim is a 
jurisdictional prerequisite to reexamination of the 
appellant's claim by the Board. Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996). The Board has characterized the 
issue accordingly. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992). But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required." 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).
 
The record at the time of the August 2002 rating decision 
consisted of service medical records which included November 
1969 enlistment and January 1971 separation examinations 
which showed normal hearing for VA purposes.
 
A March 1977 VA hospitalization including an audiological in 
which the veteran reported a bilateral hearing loss since 
1972. He reported serving in the artillery and wearing no 
hearing protection. Pure tone thresholds, in decibels, were 
as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
55
45
45

50
LEFT
60
40
45

45
 
 
The examiner diagnosed bilateral moderate conductive hearing 
loss. An ENT consult was suggested but the veteran 
voluntarily left the VA hospital prior to the ENT consult. 
An October 2001 VA audiological examination noted that it was 
necessary to communicate with the veteran by writing as he 
was currently unable to use his hearing aids. The veteran 
believed that the onset of his hearing loss was in 1973 and 
has gotten much worse just in the past two months. He has had 
some ear infections since wearing hearing aids.  He had prior 
problems with vertigo but no longer. There were no responses 
to audiological testing, and profound sensory neural hearing 
loss at all frequencies tested was noted. The audiologist 
opined that the results were not consistent with the 
veteran's noise exposure during service. The opinion was 
concurred to by a physician. 
 
In an October 2001 VA ear nose and throat examination, the 
examiner confirmed the diagnosis of a bilateral profound 
sensory neural hearing loss. He noted that there was no 
evidence to indicate that this profound level of hearing loss 
was related to service. The examiner opined that the veteran 
was only 48 years old and the pattern of hearing loss with 
profound bilateral dead ears was not the pattern from noise 
exposure. 
 
The file also contained a December 2000 Social Security 
Administration determination received by the RO in March 
2002. This determination awarded the veteran benefits from 
August 2000 for deafness and disorders of the back. 
 
Additional evidence submitted since the final August 2002 
rating decision includes the veteran's testimony at the 
September 2005 Board hearing. He reported serving in the 
artillery during service, and first noticing a hearing loss 
in 1972 after service separation. It subsequently took him 30 
years to go totally deaf. While alleging that he received 
treatment for deafness as early as one year after service by 
private physicians, he could not remember any of the treating 
physicians' names. He now received treatment through VA. He 
noted that no treating clinician had linked hearing loss to 
his period of service. 
 
There are VA audiological treatment records from 2001 to 2002 
showing continued profound hearing loss; and there are 
private treatment records dated in September 2001 received by 
the RO in June 2004 from Audrey Kleeman, MD, noting hearing 
loss.
 
The VA Board hearing transcript dated September 2005 is new; 
as are the aforementioned additional medical records noting 
the veteran's continued treatment for hearing loss. However, 
they offer no favorable nexus opinions. They do not show that 
the veteran developed a bilateral hearing loss disorder in 
service or that a bilateral hearing loss disorder was 
compensably disabling within one year following separation 
from active duty. Therefore, the evidence is not material. 
What was missing at the time of the August 2002 rating 
decision and what is missing now, is competent medical 
evidence linking the veteran's bilateral hearing loss 
disorder to service, or competent evidence showing the onset 
of a sensorineural hearing loss within one year from 
separation from service.
 
As the medical evidence added to the record merely shows the 
veteran has received continued treatment for a bilateral 
hearing loss, his attempt to reopen the claim fails because 
the evidence is cumulative and redundant.
 
While the testimony and statements of the veteran which 
express his beliefs that his claimed disability began during 
or is due to some incident of service are acknowledged, to 
the extent that he is attempting to present argument 
regarding etiology or medical causation of disease or 
illnesses, he is not competent to offer such evidence since 
it has not been shown that he has the necessary medical 
skills and training to offer opinions on medical questions. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). The 
veteran's contentions in this regard were previously of 
record and his current contentions, being essentially the 
same, are not new and material to his claim.
 
In absence of new and material evidence, the request to 
reopen the claim of service connection for a bilateral 
hearing loss disorder falls short of the standard established 
in 38 C.F.R. § 3.156. Accordingly, the request to reopen the 
claim must be denied.
 

ORDER
 
Entitlement to an evaluation greater than 40 percent for 
degenerative disc disease of the lumbar spine, L-4 is denied.
 
As new and material evidence has not been submitted to reopen 
the claim for service connection for bilateral hearing loss, 
the benefit sought on appeal is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


